DETAILED ACTION
This office action is a response to an application filed on 10/12/2020, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-12 and 19-20 are rejected under 35 U.S.C 102 (a) (2) as being unpatentable over Ding et al. (hereinafter, “Ding”; CN 114040476). (For citation purpose, examiner has used English translation of CN 114040476. Both versions describe the same invention. The filing date of CN 114040476 is Feb/09/2018, therefore, it qualifies as a prior art under 35 U.S.C 102 (a)). 
In response to claim 1, 
Ding teaches a Physical Downlink Control Channel (PDCCH) monitoring method for a User Equipment (UE), comprising: acquiring one or more bits in Downlink Control Information (DCI) transmitted through a first PDCCH monitored by the UE (page 23, step 202, receiving DCI via a  PDCCH is read as acquiring DCI via PDCCH, page 23, step 2041, detecting DCI in a search space is read as monitoring by the UE, page 24,paragraph “Case 1” lines 1-7 is interpreted as including  a bit table is interpreted as  using bits with the DCI that is monitored by the UE), the one or more bits in the DCI of the first PDCCH indicating a PDCCH not to be monitored and/or a PDCCH to be monitored (page 23, step 202, is interpreted as using a PDCCH for DCI message, page 24, paragraph “Case 1”, lines 1-24, using I-DCI 404 to indicate no DCI for an UE is read as using DCI bit table or bits for indicating monitor or not to monitor a DCI in a PDCCH); and
determining the PDCCH not to be monitored and/or the PDCCH to be monitored in accordance with the one or more bits in the DCI of the first PDCCH (page 23, step 202, step 202, is interpreted as using a PDCCH for DCI message, page 24, Paragraph “Case 1”, lines 1-24, using I-DCI 404 to indicate no DCI for an UE is interpreted as monitoring and/r not monitoring PDCCH  in accordance with the bit table or bits, detecting is also equated to monitoring). 
In response to claim 2, 
Ding teaches further comprising: receiving indication information from a network side device (page 23, step 202, receiving DCI via a  PDCCH), wherein the indication information is used to indicate the UE to monitor the first PDCCH or indicate that the first PDCCH has been configured by the network side device for the UE (page 23, step 2041, detecting DCI in a search space is read as monitoring  the DCI send via a PDCCH), or the indication information is used to indicate the UE not to monitor the first PDCCH or indicate that the first PDCCH has not been configured by the network side device for the UE. 
In response to claim 11, 
Ding teaches a PDCCH configuration method for a network side device, comprising: configuring (page 23, step 201, sending is equated to configuring); one or more bits in DCI transmitted through a first PDCCH, the one or more bits in the DCI of the first PDCCH indicating a PDCCH not to be monitored by a UE and/or a PDCCH to be monitored by the UE (these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
In response to claim 12, 
Ding teaches further comprising: transmitting indication information to the UE (page 23, step 201 teaches this limitation), wherein the indication information is used to indicate the UE to monitor the first PDCCH or indicate that the first PDCCH has been configured by the network side device for the UE, or the indication information are used to indicate the UE not to monitor the first PDCCH or indicate that the first PDCCH has not been configured by the network side device for the UE (these limitations are identical to claim 2, therefore, they are rejected as claim 2). 
In response to claim 19, 
Ding teaches a User Equipment (UE), comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement a Physical Downlink Control Channel (PDCCH) monitoring method for the UE, comprising (page 31,lines 1-26 teaches this limitation): acquiring one or more bits in Downlink Control Information (DCI) transmitted through a first PDCCH monitored by the UE, the one or more bits in the DCI of the first PDCCH these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
In response to claim 20, 
Ding teaches a network side device, comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement (page 31, lines 1-26 teaches this limitation); the PDCCH configuration method according to claim 11 (this limitation is interpreted and rejected as claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C 103 (a) as being unpatentable over Ding et al. (hereinafter, “Ding”; CN 114040476) in view of YE et al. (hereinafter, “YE”; CN 108141829). (For citation purposes, examiner has used English translations of CN 114040476 and CN 108141829. Both versions describe the same inventions. The filing date of CN 114040476 is Feb/09/2018 and the filing date for CN 108141829 is March/29/2016. Therefore, these prior arts qualify as prior arts under 35 U.S.C 103 (a)). 
In response to claims 3 and 13, 
 	Ding does not teach explicitly about the method of claims 3 and 13. 
YE teaches  wherein the one or more bits in the DCI transmitted through the first PDCCH are used to indicate the PDCCH not to be monitored in at least one of the followings: the one or more bits in the DCI transmitted through the first PDCCH are used to indicate the UE not to monitor a second PDCCH having a same DCI format as the first PDCCH or having a specific DCI format within subsequent N slots (page 9, lines 7-23, teaches using 12 bit or one or more it for DCI and transmitting the DCI via a PDCCH, modifies DCI is equated to a specified DCI, page 9, lines 19-26, is interpreted as using multiple PDCCH (with “m” number index) or using a second PDCCH, using NS  slots is read as using N number of  subsequent slots, lines 19-26 is interpreted as monitoring s PDCCH in subframe with index  L € {1, 2, 4, 8} subframes for DCI and not monitoring a PDCCH or a second PDCCH with a specific DCI); 
the one or more bits in the DCI transmitted through the first PDCCH are used to indicate the UE not to monitor a third PDCCH having a same Radio Network Temporary Identity (RNTI) as the first PDCCH or having a specific RNTI within subsequent N slots; the one or more bits in the DCI transmitted through the first PDCCH are used to indicate the UE not to monitor a fourth PDCCH having a same Search Space (SS) as the first PDCCH or having a specific SS within subsequent N slots; the one or more bits in the DCI transmitted through the first PDCCH are used to indicate the UE not to monitor a fifth PDCCH having a same SS type as the first PDCCH or having a specific SS type within subsequent N 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding to one or more bits in the DCI transmitted through the first PDCCH are used to indicate the UE not to monitor a second PDCCH having a same DCI format as the first PDCCH or having a specific DCI format within subsequent N slots as taught by YE because it would allow using different DCI formats with same size of bits consequently it will help using subframe with different transmission power and avoiding increased blind decoding.

Claims 5 and 15 are rejected under 35 U.S.C 103 (a) as being unpatentable over Ding et al. (hereinafter, “Ding”; CN 114040476) in view of YE et al (hereinafter, “YE”; CN 108141829) and in further view of MA et al. (hereinafter, “MA”; CN 110351032). (For citation purposes, examiner has used English translations of these above mentioned Chinese prior arts. The English and the Original version describe the same inventions. The filing date of CN 114040476 is Feb/09/2018, the filing date for CN 108141829 is March/29/2016 and the filing date for CN 110351032 is April/02/2018. Therefore, these prior arts qualify as prior art under 35 U.S.C 103 (a)). 
In response to claims 5 and 15, 
 	Ding and YE do not teach explicitly about the method of claims 5 and 15. 
MA teaches wherein the subsequent N slots comprise subsequent N slots which meet a monitoring periodicity and an offset value configured by the network side device (page 13, paragraph 4 or lines 26-35, several slots is equated to subsequent N slots, detecting periodically (by an UE) explicitly teaches using meeting a monitoring periodicity, flexible symbol  is equated to offset value, issuing by a network device a DCI with slot those contain flexible symbols explicitly teaches configuring offset by the network device), or subsequent N downlink slots which meet the monitoring periodicity and the offset value configured by the network side device.
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding and YE to subsequent N slots comprise subsequent N slots which meet a monitoring periodicity and an offset value configured by the network side device as taught by MA because it would allow preventing system loss by matching a configuration period for a GC-PDCCH channel. 

Claims 9 and 17 are rejected under 35 U.S.C 103 (a) as being unpatentable over Ding et al. (hereinafter, “Ding”; CN 114040476) in view of OIZUMI et al. (hereinafter, “OIZUMI”; WO 2012042889). (For citation purposes, examiner has used English translations of CN 114040476 and WO 2012042889. Both versions describe the same inventions. The filing date of CN 114040476 is Feb/09/2018 and the filing date for WO 2012042889 is April/05/2012. Therefore, these prior arts qualify as prior arts under 35 U.S.C 103 (a)). 
In response to claims 9 and 17, 
 	Ding does not teach explicitly about the method of claims 9 and 17. 
OIZUMI teaches wherein when the one or more bits in the DCI transmitted through the first PDCCH indicates the PDCCH to be monitored (paragraph 156, reduced DCI bit is read as a DCI bit, addressing through a PDCCH is read as transmitting through a PDCCD and indicating the PDCCH, blind decoding is interpreted as monitoring), the one or more bits in the DCI transmitted through the first PDCCH are used to indicate a default monitoring behavior of the UE for monitoring the PDCCH (paragraph 156, blind decoding is interpreted as monitoring the reduced DCI bit or one bit in the DCI transmitting through the PDCCH or R-PDCCH, blind decoding is also equated to default monitoring behavior ), 
wherein the default monitoring behavior at least comprises monitoring, by the UE, the PDCCH within a next slot or downlink slot that meets the monitoring periodicity and the offset value configured by the network side device (paragraph 222, slot 0 and slot 1 are equated to slot downlink slot, OFDM symbol is equated to offset value configured by the network device, paragraph 234, arranging blind decoding is different PDCCH and R-PDCCH region is interpreted as blind decoding or monitoring periodically by an UE). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding to use one or more bits in the DCI transmitted through the first PDCCH indicates the PDCCH to be monitored, the one or more bits in the DCI transmitted through the first PDCCH are . 
Allowable Subject Matter
Claims 4, 6-8, 10, 14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 114040476………….pages 23-24 and 31.
CN 108141829………….pages 3-5.
CN 110351032…………..page 13.
WO 2012042889…………paragraphs 156, 222 and 234.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466